Citation Nr: 0311558	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  99-17 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUES

1.  Entitlement to service connection for defective hearing.  

2.  Entitlement to service connection for tinnitus.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The record reflects that following short periods of active 
and inactive service, the appellant served on active duty as 
a pilot from July 1983 to May 1991, and that he had periods 
of active duty for training and inactive duty for training in 
the Reserves thereafter until retiring in December 2002, 
which included periods of flight status.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Hartford, Connecticut, Regional Office 
(RO).  In October 2002, the Board undertook additional 
development of the appellant's claims.  


FINDINGS OF FACT

1.  The appellant's bilateral sensorineural hearing loss is 
related to his military duties during a period of active duty 
for training or inactive duty for training.  

2.  The appellant's tinnitus is related to his military 
duties during a period of active duty for training or 
inactive duty for training.  


CONCLUSIONS OF LAW

1.  Service connection is warranted for bilateral 
sensorineural hearing loss.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303, 
3.385 (2002).  

2.  Service connection is warranted for tinnitus.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.6(a), 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that his defective hearing and tinnitus 
are related to acoustic trauma to which he was exposed as a 
pilot during active duty and in the Reserves.  

Service medical records show no complaint or finding of 
hearing problems or ringing in the ears during active duty.  
Medical records related to the appellant's service in the 
Reserves from 1991 to 2002 include several examination 
reports with audiological evaluation.  A decibel loss outside 
the normal range in a right ear frequency was first shown at 
a September 1991 examination (30 decibels at 2000 Hertz).  
The initial decibel loss outside the normal range for a left 
ear frequency was shown in June 1992 (30 decibels at 6000 
Hertz).  A July 1996 examination revealed decibel losses of 
30 at 4000 Hertz in the right ear and 35 at 4000 Hertz in the 
left ear.  Examinations in June 1998 and May 1999 noted mild, 
bilateral, low frequency hearing loss.  A July 2002 
examination reported hearing loss (probable sensorineural) 
and tinnitus, bilaterally.  

A tinnitus evaluation was performed by the New England 
Tinnitus and Hyperacusis Clinic in January 1999.  
Audiological testing revealed sensorineural hearing loss in 
each ear.  The impression was that the appellant had 
tinnitus, greater on the right, which was most likely 
associated with sensorineural hearing loss.  

At an August 2002 Travel Board hearing, the appellant 
provided testimony concerning the development of defective 
hearing and tinnitus as a result of exposure to acoustic 
trauma while a pilot during active duty from 1983 to 1991 and 
thereafter as a Reservist in flight status from 1991 to 1994.  

In April 2003, the appellant underwent a VA audiological 
evaluation to determine whether he had hearing loss and 
tinnitus, and, if so, the etiology of such disability.  The 
appellant gave a history of significant noise exposure as a 
military pilot.  While noting that audiological evaluations 
performed between 1982 and 1991 had been normal, the 
audiologist indicated that evaluation in 1995 and thereafter 
had begun to demonstrate hearing loss at different 
frequencies in each ear.  Sensorineural hearing loss was 
diagnosed in each ear, along with constant, bilateral 
tinnitus.  The audiologist indicated in a subsequent revision 
of the April 2003 evaluation report that, based on review of 
the appellant's audiological records during his military 
service, his defective hearing and tinnitus were more likely 
related to his noise exposure from his military duties after 
1991.  

Laws and Regulations

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty for training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131; and 38 C.F.R. § 3.6(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence  warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

Hearing loss disability is defined at 38 C.F.R. § 3.385 
(2002), which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. Id.

I.  Bilateral Sensorineural Hearing Loss

Although the evidence does not show that the appellant 
complained of or was treated for defective hearing during 
active duty, he is now diagnosed with bilateral sensorineural 
hearing loss, and competent medical opinion relates that 
hearing loss to his military duties during periods of active 
duty for training and inactive duty for training.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence or lay evidence in certain circumstances of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  After evaluating the evidence presented 
with regard to the claim for service connection for bilateral 
sensorineural hearing loss, the Board concludes that there is 
an approximate balance of the positive and negative evidence 
as to whether the above criteria have been demonstrated 
regarding the claim.  Because a veteran is extended the 
benefit of the doubt when the evidence is in equipoise, under 
38 U.S.C.A. § 5107, the Board finds that service connection 
is warranted for bilateral sensorineural hearing loss.  

II.  Tinnitus

Although the appellant's initial complaints of tinnitus were 
made subsequent to his active duty, he is now diagnosed with 
tinnitus, and competent medical opinion relates the tinnitus 
to his military duties during periods of active duty for 
training and inactive duty for training.  

As noted above, there must be medical evidence of a current 
disability; medical evidence or lay evidence in certain 
circumstances of in- service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability in 
order for a claimant to prevail on the issue of service 
connection.  See Hickson, 12 Vet. App. 247; see also Pond, 12 
Vet App. 341.  The Board concludes that there is an 
approximate balance of the positive and negative evidence as 
to whether the above criteria have been met regarding the 
claim for service connection for tinnitus.  As a veteran is 
extended the benefit of the doubt when the evidence is in 
equipoise, under 38 U.S.C.A. § 5107, the Board finds that 
service connection is warranted for tinnitus.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2002).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, the Board finds that no undue prejudice to the 
appellant is evident by a disposition by the Board herein, as 
the grant of his claims of service connection for defective 
hearing and tinnitus is a complete grant of the benefits 
sought on appeal.  Cf. Bernard, 4 Vet. App. 384; see also 
Grantham, 114 F.3d 1156; see also Barrera, 122 F.3d 1030 
(where appealed claim for service connection is granted, 
further appellate-level review is terminated as the Board 
does not retain appellate jurisdiction over additional 
elements of claim: original disability rating and effective 
date).  


ORDER

Service connection is granted for bilateral sensorineural 
hearing loss and tinnitus.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

